        Case 2:10-cr-00336-RAJ Document 79-6 Filed 04/19/19 Page 1 of 1



The Honorable Richard A. Jones
700 Stewart St.
Seattle, WA. 98101

I write this to inform others about the type of person I have come to known. Colton has shown
me his true character and personality throughout the times that we have spent with each other.
His kindness to others has shown me not only me what type of person he is, but what type of
person I wish to be. He has taught me to be strong when he was experiencing pressing issues
from work or family matters. When an individual is able to project admirable attributes in a way
that makes one want to aspire to have as well, I believe this reflects the well natured and
kindness that individual holds. I haven’t known Colton long enough to see his change from his
past self. The man he is now however, is someone that is determined
and exceptionally optimistic to take control of his life and future endeavors.

Sincerely,
Matthew Belcourt
253-906-1287

2706 SE 315th st.
Federal Way, WA 98023
